NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



YASSINE OUASSINI,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-3284
                                         )
ROGUE SALES, LLC,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for
Hillsborough County; Robert A. Foster,
Jr., Judge.

Kenneth H. Keefe of The Keefe Law
Firm, P.A., St. Petersburg, for
Appellant.

William L. Yanger of Yanger Law
Group, P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.



KHOUZAM, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.